UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


HECTOR BARRAGAN-ESPINO,                          §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-91
                                                 §
DALLAS JONES,                                    §
                                                 §
                Respondent.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Hector Barragan-Espino, an inmate formerly at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends this petition be denied and dismissed.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.

         SIGNED at Beaumont, Texas, this 30th day of December, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
